Citation Nr: 1414383	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-12 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.  The record indicates that the Veteran has additional periods of active duty for training (ADT) service, to include from November 1957 to May 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims.  In November 2011, the Veteran testified before the undersigned during a Travel Board hearing at the Muskogee RO.  A transcript of the hearing (Transcript) has been associated with the Veteran's claims folder. 

The Veteran's claims were remanded for further development in September 2011, March 2012 and May 2013.  In October 2013, the Board requested a medical opinion with a specialist in the employ of the Veterans Health Administration (VHA).  A VHA opinion was associated with the record in December 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset in service or is otherwise shown to be etiologically-related to his period of active service.

2.  The Veteran's tinnitus had its onset in service or is otherwise shown to be etiologically-related to his period of active service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits and assist in the development of a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2013).  

In the instant case, the Veteran's claims for service connection for bilateral hearing loss and tinnitus are granted herein.  As such, any deficiencies with regard to VCAA for these issues are harmless and non-prejudicial.  

II. Service Connection

The Veteran claims that his current bilateral hearing loss and tinnitus are etiologically-related to his period of active service.  He has claimed, and testified, that his current diagnoses of hearing loss and tinnitus were incurred during his military career.  The Board notes that the Veteran worked as a warehousing specialist during his periods of active duty and ADT, and therefore the Board concedes that the Veteran was most likely exposed to acoustic trauma during those periods.  Further, the August 2013 VA audiological examination report demonstrates puretone thresholds, bilaterally, that meet the criteria for hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  To prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).
 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley.  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).
Relevant medical evidence consists of the Veteran's service treatment records, a private audiological examination dated in December 2009, a VA examination dated in August 2013, and a VHA opinion received in December 2013.  Turning to his period of active service, there are no complaints, diagnoses, or treatment for any audiological disorder shown in inservice treatment records.  He was provided audiological examinations on multiple occasions which revealed puretone thresholds within normal limits per VA regulations. 
Post-service, a December 2009 private provider noted the Veteran's report of exposure to hazardous noise from aircraft engines from May 1957 through January 1961 while on the flight line (supplying parts for repair).  He further reported that he was not provided hearing protection.  He described his tinnitus as constant and bilateral, and noted that he had trouble hearing normal, conversational speech.  Following an audiological examination, he was diagnosed with moderate sloping to profound sensorineural hearing loss, bilaterally.  After a review of the Veteran's service history (a recitation of reviewed service records was not provided), the provider concluded that his diagnoses of hearing loss and tinnitus were at least as likely as not the result of his exposure to hazardous noise in service.
A VA audiological examination was conducted in August 2013.  Examination results indicate that the Veteran's hearing loss is considered disabling by VA regulation.  As to the etiology thereof, the examiner pointed out that mild hearing loss existed upon entrance to his period of active service, and that his hearing thresholds improved at the time of separation.  However, the examiner was unable to provide an opinion without resorting to mere speculation.  Because the Veteran reported the onset of tinnitus 25 years prior, it was determined that this disorder was less likely than not related to active service.  With regard to the private opinion, it was noted that there was no indication that the Veteran's claims file was reviewed at that time.
As such, one opinion of record, while positive, did not offer a thorough medical rationale in support of the opinion, and it is unclear whether a review of all pertinent records was conducted.  The VA examiner, in contrast, reviewed all available records, and was unable to provide a conclusive opinion with regard to the Veteran's hearing loss diagnosis.  In light of the foregoing, the Board found it necessary to obtain a supplemental VHA opinion so as to address whether the Veteran's current hearing loss and tinnitus are related to his period of active duty, and/or his periods of ADT.
That opinion was associated with the record in December 2013.  Per the VHA specialist, the Veteran's hearing loss at the time of his August 2013 VA examination was moderate to profound and indicative of exposure to acoustic trauma.  Following a review of the Veteran's service treatment records, the VHA specialist observed a +30dB shift at separation in April 1958, as compared to an earlier audiogram conducted in May 1957.  During a later separation examination, mild hearing loss was observed, bilaterally, and the left ear hearing loss at 4000 Hz indicated an additional +15dB shift.  The examiner interpreted these results as indicative of significant threshold shifts, and the emergence of high-frequency hearing loss during the observed period of service (1957-58, 1961-62).  Such is suggestive of high-frequency injury, demonstrating that the Veteran's current hearing deficit was etiologically-related to in-service noise exposure.
Importantly, the specialist also observed that the Veteran's post-service career as a tax accountant and banker would not provide a contributory effect on the Veteran's currently-measured bilateral hearing loss.  While recreational noise exposure as a child was noted, hearing was within in the normal sensitivity range on the initial military hearing assessment conducted in May 1957.  As such, the specialist opined that bilateral hearing loss and tinnitus were at least as likely as not etiologically-related to acoustic trauma suffered during the Veteran's periods of active service.
The Board further notes, in regard to the Veteran's assertion that he experienced hearing loss and tinnitus at the time of separation, the Veteran is competent to report in-service symptomatology, such as decreased hearing and ringing in the ears, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his military service is commensurate with his claims of in-service acoustic trauma.  The Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal.  These statements are further reinforced by the VHA opinion of December 2013, which indicated that threshold shifts during service, as well as current audiograms indicative of noise-inducted hearing loss, provided a link between the Veteran's diagnoses of hearing loss/tinnitus, and in-service acoustic trauma.  

Therefore, the most probative medical evidence of record, coupled with the Veteran's competent and credible lay statements, establishes that his current hearing loss and tinnitus are related to in-service noise exposure.  The Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus are granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


